Citation Nr: 0638941	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a June 2004 statement in support of claim, the veteran 
raised the issue of entitlement to special monthly 
compensation for paraplegia and loss of anal sphincter 
control under 38 C.F.R. § 3.350(e)(2) (2006), including on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
As these issues are not properly before the Board, they are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Special monthly compensation will be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities rateable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2006).

Service connection is currently in effect for ulcerative 
colitis with ileostomy and total colectomy, which has been 
assigned a 100 percent disability evaluation.  He does not 
have additional disability involving other anatomical 
segments or bodily systems that totals 60 percent or more.  
See 38 C.F.R. § 3.350(i)(1).

In Howell v. Nicholson, 19 Vet. App. 535, 540 (2006), the 
Court held that the term "substantially confined to the home 
or its immediate premises" meant an inability to leave to 
earn a living.  

The veteran has reported having to empty his bag up to three 
to four times per day and up to two times per night.  He has 
also indicated that he has had numerous accidents in public 
and that the accidents have soiled his clothing.

An opinion is needed as to whether the veteran's service 
disability renders him incapable of leaving his home to ear a 
living.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
housebound examination.  The examiner 
should review the claims folder, and 
acknowledge such review in the 
examination report or in an addendum.  
The examiner should then provide an 
opinion as to whether the veteran's 
service connected disabilities would 
prevent him from leaving his home to earn 
a living (i.e. regularly go to and return 
from a job).  The examiner should provide 
a rationale for this opinion.

The veteran is advised that this 
examination is necessary to decide his 
claim and that failure, without good 
cause, to report for scheduled 
examinations could result in the denial 
of the claim.

2.  After ensuring the examination is 
complete, the RO or AMC should re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





